DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 07/08/2019, which is a 371 national stage entry of PCT application PCT/JP2017/038887 filed on 10/27/2017, wherein claims 2-5 are pending and ready for examination.  

Election/Restrictions
Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16 2020 for claims 2 - 5.

Specification
The disclosure is objected to because of the following informalities:  
 [0023] The reception device includes authentication means for authenticating the transmission device that sent the encrypted authentication data to be valid, when one of the encrypted authentication data generated by the second authentication data encryption means matches the encrypted authentication.  Here, the disclosing may be stating that the reception device that sends the data to the server is already valid but another interpretation is that the server is to validate the data, hence the data is to be validated.  [Emphasis by Examiner] 

 [0149] The present inventor also proposes a method performed in the reception device of the first transmission and reception system specialized for encrypted communication as one aspect of the present invention. Its effect is equal to the effect of the first transmission and reception system specialized for encrypted communication.  Here, the Examiner is drawn to several interpretations.  Is the reception device equated to a system?  Is the first transmission and reception system equal to a (first) transmission and reception system?  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2 - 4 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 3, of U.S. Application No. 16/333,614 (hereinafter referred to as Co-pending) in view of Murdoch.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2 – 4 of the instant application have the same scope of claims 1 - 3 of Co-pending. 
Allowance of instant application claims 2 - 4 would result in more than 1 patent per invention and an unjustified time-wise extension of the monopoly granted for the invention 

16/344,042
16/333,614 co-pending
Per claim 2 
A transmission and reception system comprising: a transmission device comprising first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs, 157first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition, first authentication data encryption means for encrypting authentication data, the authentication data being predetermined data, into encrypted authentication data by using the solution generated by the first solution generation means, and transmission means for transmitting the encrypted authentication data generated by the first authentication data encryption means via a network; and a reception device comprising reception means for receiving, via the network, the encrypted authentication data transmitted from the transmission device, second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state, second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the 
Per claim 1
A transmission and reception system comprising: a transmission device comprising first solution recording means for recording an initial solution at least in an initial state, the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs, first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition, first authentication data encryption means for encrypting authentication data, the authentication data being predetermined data, into encrypted authentication data by using the solution generated by the first solution generation means, and transmission means for transmitting the encrypted authentication data generated by the first authentication data encryption means via a network; and a reception device comprising reception means for receiving, via the network, the encrypted authentication data transmitted from the transmission device, second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state, second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new 156solution generated by the first solution generation means of the 
Per claim 3
The transmission and reception system according to claim 1, wherein the transmission device includes first encryption decryption means capable of performing at least one of encryption processing and decryption processing, the first encryption decryption means is configured to encrypt plaintext data to be transmitted, by using the solution generated by the first solution generation means after the authentication is performed by the reception device,, or to decrypt encrypted 
Per claim 2
The transmission and reception system according to claim 1, wherein the transmission device includes first encryption decryption means capable of performing at least one of encryption processing or decryption processing, the first encryption decryption means is configured to encrypt plaintext data to be transmitted, by using the solution generated by the first solution generation means, or to decrypt encrypted data transmitted from the reception device into plaintext data, after the 
Per claim 4
The transmission and reception system according to claim 1, wherein a number of the transmission devices is plural, identification information for identifying each user from other users is assigned to a user who uses the transmission device, and the transmission device is configured to send the identification information to the reception device when the encrypted authentication data is sent from the transmission device to the reception device, at least in an initial state, the same initial solution as the initial solution recorded in the first solution recording means of the transmission device to which the identification information is assigned is recorded in the second solution recording means in association with the identification information assigned to each transmission device, andPRELIMINARY AMENDMENT ATTORNEY DOCKET No. 2310.0011C (OP170010-PCT-US) in a case where a new solution is generated by the second solution generation means when the reception means receives the encrypted authentication data transmitted from the transmission device, the second solution generation means is configured to generate a solution based on, among initial solutions recorded in the second solution recording means, the initial solution recorded in the second solution recording means in a state where the initial solution is associated with a solution corresponding to the identification information sent from the transmission device with the encrypted authentication data that becomes a trigger for generating the new solution.
Per claim 3
The transmission and reception system according to claim 1, wherein the number of the transmission device is plural, identification information for identifying each user from other users is assigned to a user using the transmission device, and the identification information is configured to be sent to the reception device when the partial solution is sent from the transmission device to the reception device, at least in an initial state, the same initial solution as the initial solution recorded in the first solution recording means of the transmission device to which the identification information is assigned is recorded in the second solution 104recording means in association with the identification information assigned to each transmission device, and in a case where a new solution is generated by the second solution generation means when the reception means receives the partial solution transmitted from the transmission device, the second solution generation means is configured to generate a new solution based on, among initial solutions recorded in the second solution recording means, the initial solution recorded in the second solution recording means in a state where the initial solution is associated with a solution corresponding to the identification information sent from the transmission device with the partial solution that becomes a trigger for generating the new solution.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites, in part… the reception device includes authentication means for authenticating the transmission device that sent the encrypted authentication data to be valid, when one of the authentication data generated by the second authentication data decryption means matches the same authentication data as the authentication data predetermined between the reception device and the transmission device and used in the transmission device.  Here, the claim may be interpreted as the reception device sends known data to the server is already valid whereas, another interpretation is that the server is to validate the data, hence the data is to be validated by the server.  Correction is required.

Claim Interpretations - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 2-4 use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
The limitations of claims 2-4 recite(s) first solution recording means for recording an initial solution,… first solution generation means for generating a new solution,… first authentication data encryption means for encrypting authentication data,… transmission means for transmitting the encrypted authentication data,…reception means for receiving, second solution generation means for generating,…the second solution recording means,… second authentication data decryption means for decrypting the encrypted authentication data,…second solution generation means, data decryption means, are being treated in accordance with 112(f).
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 2-4 are interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.

(a) Regarding claim 2, the specification in paragraph(s) [0021]-[0028] discloses a wireless communication device being equipped with first solution recording means for recording an initial solution,… first solution generation means for generating a new solution,… first authentication data encryption means for encrypting authentication data,… transmission means for transmitting the encrypted authentication data,…reception means for receiving, second solution generation means for generating,…the second solution recording means,… second authentication data decryption means for decrypting the encrypted authentication data,…second solution generation means, data decryption means. Fig. 3 illustrates the modules capable of carrying out the means for the client and server configurations and is disclosed at locations [0205-0210]. The structure for the means is illustrated at Fig.4 illustrated as client 100.

 (b) Regarding claim 3, the specification in paragraph [0181] discloses a wireless communication device includes first encryption decryption means is configured to encrypt plaintext data …. Illustrated in (Fig.4)
3APPLICATION No. 16/344,042 PRELIMINARY AMENDMENT ATTORNEY DOCKET No. 2310.0011C (OP170010-PCT-US) 
(c) Regarding claim 4, the specification in paragraph [0248] discloses a wireless communication device being equipped the second solution generation means is configured to generate a solution… Illustrated in (Fig.5) as the server.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2 - 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murdoch; Steven (US 20170195316 A1); July 6, 2017, hereafter referred to as Murdoch in view of Knopf; Brian R (US 20170324564 A1, November 9, 2017, hereafter referred to as Knopf.

             As to claim 2, Murdoch teaches a transmission and reception system comprising: a transmission device – Murdoch [0225] Apparatus 100, Figure 1, comprising:


    PNG
    media_image1.png
    491
    521
    media_image1.png
    Greyscale


            first solution recording means for recording an initial solution at least in an initial state – Murdoch [0161] …Fig. 1 a memory component (160), the initial solution being data used for generating a solution, the solution being a predetermined number of series of at least one of characters, numbers, and signs – Murdoch [0163] the external value may be manually provided to the token by the user by using the user input interface of the token. For example, the token may capture a challenge or transaction data the user may enter as a string of characters on a keyboard comprised in the token,
            first solution generation means for generating a new solution based on the initial solution recorded in the first solution recording means, the new solution becoming always the same when generated under the same condition - Murdoch [0021and 0162] The passcode-blinding data element may be obtained, e.g. generated, by the authentication token during an initialization stage and may be permanently stored on the authentication token, and only on the authentication token, for future use e.g., for the generation of a passcode verifier value from a passcode value, first authentication data encryption means for encrypting authentication data – Murdoch [0161] the data processing component (150) may be adapted to perform cryptographic calculations to generate the dynamic credentials., the authentication data being predetermined data, into encrypted authentication data by using the solution generated by the first solution generation means – Murdoch [0161] the token may be adapted to generate dynamic credentials using cryptographic keys that may be stored permanently or temporarily in the memory component (160) or that the token may derive from data stored permanently or temporarily in the memory component (160), and
transmission means for transmitting the encrypted authentication data generated by the first authentication data encryption means via a network – Murdoch [0127] Step 11: The client may generate an authentication credential in response to receiving the challenge message from the server and the client may return the generated authentication credential to the server; and a reception device comprising reception means for receiving, via the network, the encrypted authentication data transmitted from the transmission device – Murdoch [0099] the value of the dynamic variable may be based on an external data element that the client may receive for example in a message from the server),

second solution recording means for recording the same initial solution as the initial solution recorded in the first solution recording means of the transmission device at least in an initial state – Murdoch [0180] the authentication server may be adapted to verify the validity of a dynamic authentication credential generated by a client or token.  Here, the claimed ‘second solution recording means’ is taught by Murdoch as ‘server’ as depicted in Figure 2 as server 230 whereas the claimed ‘initial solution and initial state’ is taught by Murdoch as ‘adapted’ because the adaptation is to store credential data in memory for comparison.  The memory is the server’s recording means),
second solution generation means for generating, based on the initial solution recorded in the second solution recording means, a new solution that is the same as the new solution generated by the first solution generation means of the transmission device, the new solution becoming always the same when using the same initial solution and generated under the same condition – Murdoch [0180] the authentication server has access to… key related data to generate or obtain the value of a cryptographic key that the token (presumably) has used to generate the dynamic authentication credential.  Here, the claimed ‘second solution generation means’ is taught by Murdoch as ‘authentication server’ because the server may generate and obtain cryptographic key values whereas the claimed ‘new solution’ is taught by Murdoch as ‘value of a cryptographic key’ whereas the claimed ‘same solution’ is taught by Murdoch as ‘token has used’ because if the server uses the same token the server will arrive at the same result), and
second authentication data decryption means for decrypting the encrypted authentication data received by the reception means to generate the authentication data by using the solution generated by the second solution generation means – Murdoch [0193] calculating the passcode verifier data element value may comprise … applying a secure cryptographic encryption (or decryption) function to the obtained passcode value using the obtained passcode-blinding data element value as an encryption (or decryption) key. Here, the claimed ‘second authentication data decryption means’ is taught by Murdoch as ‘cryptographic encryption (or decryption) function’),
wherein the second solution generation means is configured to generate at least one solution when the reception means receives the encrypted authentication data transmitted from the transmission device – [0193] Murdoch calculating the passcode verifier data element value may comprise calculating the passcode verifier data element value as a cryptographic function of the obtained passcode value and the obtained passcode-blinding data element value), and the second authentication data decryption means is configured to decrypt one of the encrypted authentication data to generate at least one of the authentication data by using the at least one solution generated by the second solution generation means, and
the reception device includes authentication means for authenticating the transmission device that sent the encrypted authentication data to be valid – Murdoch [0121] Client may decrypt the received challenge message and verify the Challenge_MAC to authenticate the source of the message. If this verification fails, then the client may abort.  Here, the claimed ‘authentication means’ is taught by Murdoch as ‘Client’ because the client includes a data processor 150), when one of the authentication data generated by the second authentication data decryption means matches the same authentication data as the authentication data predetermined between the reception device and the transmission device and used in the transmission device – Murdoch [0133] … the server may verify whether the authentication credential matches the expected response E. In some embodiments the server may generate a signal indicating whether the verification of the authentication credential was successful. MURDOCH SUGGESTS the reception device includes authentication means for authenticating the transmission device that sent the encrypted authentication data to be valid, HOWEVER KNOPF TEACHES the reception device includes authentication means for authenticating the transmission device that sent the encrypted authentication data to be valid – Knopf [0010] the request may be an authentication request that includes an authentication information for the device. Determining that the request can be approved by the second server may include authenticating the device based on the authentication information.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Murdoch with Knopf to explicitly provide the feature of authenticating the client device.  Murdoch encryption capability does not explicitly teach authenticating the device itself.  Knopf solves this problem by providing the feature that validates the device over and above the user.  Murdoch would be motivated to consider Knopf since authenticating the device would serve as the second factor in a two-factor strong authentication model as taught by Murdoch at location [0007]).
 
             As to claim 3, the combination of Murdoch and Knopf teaches the transmission and reception system according to claim 1 wherein the transmission device includes first encryption decryption means capable of performing at least one of encryption processing and decryption – Murdoch [0015] in some embodiments the symmetric cryptographic algorithm may comprise a symmetric encryption or decryption algorithm such as AES (Advanced Encryption Standard) that may operate on the value of the dynamic variable and that may be parameterized with the secret cryptographic key) processing,

the first encryption decryption means is configured to encrypt plaintext data to be transmitted, by using the solution generated by the first solution generation means after the authentication is performed by the reception device, or to decrypt encrypted data transmitted from the reception device to convert the encrypted data into plaintext data, by using the solution generated by the first solution generation means after the authentication is performed by the reception device – Murdoch [0121] Client may decrypt the received challenge message and verify the Challenge_MAC to authenticate the source of the message. If this verification fails, then the client may abort),
the reception device includes second encryption decryption means capable of performing at least one of encryption processing and decryption processing – Murdoch [0133] Step 12: the server may verify whether the authentication credential matches the expected response E. In some embodiments the server may generate a signal indicating whether the verification of the authentication credential was successful),

the second encryption decryption means is configured to encrypt plaintext data to be transmitted, by using the same solution as the solution used by the first encryption decryption means among solutions generated by the second solution generation means after the authentication is performed by the reception device – Murdoch [0204] receiving (410) the dynamic authentication credential value; obtaining (420) the value of a dynamic variable; obtaining (430) the values of a passcode verifier data element and a cryptographic credential generation key); or to decrypt encrypted data transmitted from the transmission device to convert the encrypted data into plaintext data, by using the same solution as the solution used by the first encryption decryption means among solutions generated by the second solution generation means after the authentication is performed by the reception device – Murdoch [0180] the authentication server has access to… key related data to generate or obtain the value of a cryptographic key that the token (presumably) has used to generate the dynamic authentication credential), and 
the transmission device and the reception device are configured to perform at least one of:

processing of transmitting encrypted data encrypted by the first encryption decryption means from the transmission device to the reception device and decrypting the encrypted data by the second encryption decryption means – Murdoch [0113] The server may generate an expected response (which in some embodiments may be truncated to 30 bits), which may serve as a credential reference value to be compared with a authentication credential that the server may subsequently receive from the client); and

processing of transmitting encrypted data encrypted by the second encryption decryption means from the reception device to the transmission device and decrypting the encrypted data by the first encryption decryption means – Murdoch [0114]  S:E=HMAC(K, [Version, Type, Transaction, Nonce, IV, PV]) [0115] where: [0116] Version=VERSION [0117] Type=MSG_RESPONSE [0118] Transaction, Nonce, IV are taken from the challenge message. Here, the claimed ‘encryption decryption means’ is taught by Murdoch as ‘S:E=MAC’ whereas the S stands for the server and the E is the encryption function).

               As to claim 4, the combination of Murdoch and Knopf teaches the  transmission and reception system according to claim 1 
wherein a number of the transmission devices is plural - Murdoch [0238] FIG. 2. In some embodiments the system may comprise a plurality of any of the authentication tokens or authentication clients.  Here, the claimed ‘transmission devices’ is taught by Murdoch as ‘authentication clients’ because client 100 provides for transmission and reception of as illustrated in Figure 2), and the transmission device is configured to send the identification information to the reception device when the encrypted authentication data is sent from the transmission device to the reception device – [0204] Murdoch the method (400) may comprise the steps of: receiving (410) the dynamic authentication credential value,

at least in an initial state, the same initial solution as the initial solution recorded in the first solution recording means of the transmission device to which the identification information is assigned is recorded in the second solution recording means in association with the identification information assigned to each transmission device - Murdoch [0127] Step 11: The client may generate an authentication credential in response to receiving the challenge message from the server and the client may return the generated authentication credential to the server as follows: [0128] C->S: HMAC(K, [Version, Type, Transaction, Nonce, IV, V]) where: [0129] Version=VERSION (may be left zero-padded to 8 bits) [0130] Type=MSG_RESPONSE [0131] Transaction, Nonce, IV are taken from the challenge message V=HMAC(PR,passcode), and
in a case where a new solution is generated by the second solution generation means when the reception means receives the encrypted authentication data transmitted from the transmission device – Murdoch [0204] method (400) may comprise… calculating (440) a credential reference value from the obtained passcode verifier data element value, the obtained dynamic variable value and the obtained cryptographic credential generation key value; and verifying (450) whether the received dynamic authentication credential value matches the calculated credential reference value. Here, the claimed ‘new solution’ is taught by Murdoch as ‘calculated credential reference value’), the second solution generation means is configured to generate a solution based on, among initial solutions recorded in the second solution recording means – Murdoch [0207] the method may further comprise storing and maintaining the set of user or authentication client specific data in a memory or database which may be comprised in or connected to for example an authentication server performing the steps of the method, and obtaining the set of user or authentication client specific data may comprise reading the set of user or authentication client specific data from this memory or database), the initial solution recorded in the second solution recording means in a state where the initial solution is associated with a solution corresponding to the identification information sent from the transmission device with the encrypted authentication data that becomes a trigger for generating the new solution – Murdoch [0208] the set of user or authentication client specific data may comprise a value of a state variable and obtaining the cryptographic credential generation key value may comprise determining the cryptographic credential generation key value as a function of the value of the state variable that is comprised in the set of user or authentication client specific data.  MURDOCH DOES NOT identification information for identifying each user from other users is assigned to a user who uses the transmission device, however KNOPF TEACHES identification information for identifying each user from other users is assigned to a user who uses the transmission device – Knopf [0083] a user, an administrator, and/or an owner of a system (or a project) may use a management portal to manipulate the list of active entities and immediately prevent an entity from communicating. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Murdoch’s distributed authentication system with Knopf’s administrator.  Murdoch does not explicitly teach a super user or human administrator capable of assigning access privileges or mitigating access requests.  Knopf 

          As to claim 5, the combination of Murdoch and Knopf teaches the  transmission and reception system according to claim 1 wherein authentication data used in the transmission device and authentication data used in the reception device change with elapse of time according to a rule between the transmission device and the reception device - Murdoch [0240] In some embodiments the dynamic variable may be based on a time value, and the authentication client may be adapted to obtain the dynamic variable client value as a function of a time value of a client clock comprised in the authentication client, and the authentication server may be adapted to obtain the dynamic variable server value as a function of a time value of a server clock comprised in the authentication server, whereby the client clock and the server clock may be synchronized).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
 /WILLIAM B JONES/Examiner, Art Unit 24911/11/20201


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491